UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE BILLY LEE GANTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:04-cr-01013-HFF-1)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Billy Lee Gantt, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George Billy Lee Gantt appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.         United       States     v.     Gantt,   No.

8:04-cr-01013-HFF-1 (D.S.C. Apr. 1, 2010).                    We dispense with

oral    argument   because      the    facts   and    legal     contentions     are

adequately    presented    in    the    materials      before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2